Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response



In Applicant’s Response dated 05/03/2021, Applicant amended Claims 1, 5, 7, 11, and 17, and argued against all rejections previously set forth in the Office Action dated 02/02/2021.
In light of Applicant’s amendments and arguments, the prior art rejections of Claims 1-20 under 35 U.S.C. §103(a) previously set forth are withdrawn.

Terminal Disclaimer

The terminal disclaimer filed on 06/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior U.S. Patent No. 9,781,223, No. 10,249,007, No. 10,649,607, and No. 10,761,672 has been reviewed and is accepted.  The terminal disclaimer has been recorded.





EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Diallo T. Crenshaw on 06/14/2021.
The application has been amended as follows:
In the claims:
1. 	(Currently Amended) A method, comprising: by a computer server machine: 
determining a ranking for each of a plurality of content boards, displayed in a displayable region of a client device associated with a user of a social-networking system, and in a queue of content boards associated with a cover feed interface based on a cover feed interaction history of the client device, user information related to the user, and device information related to the client device; and 
downgrading or upgrading, for at least one of the content boards in the queue that has been displayed by the client device, the ranking of the at least one of the content boards based at least in part on the display of the at least one of the content boards, 
wherein the ranking is downgraded when the user has viewed the at least one of the content boards on a third-party content site or in an application on the client device related to the at least one of the content boards, and 

11. (Currently Amended) One or more computer-readable non-transitory storage media embodying software that is operable when executed to: 
determine a ranking for each of a plurality of content boards, displayed in a displayable region of a client device associated with a user of a social-networking system, and in a queue of content boards associated with a cover feed interface based on a cover feed interaction history of the client device, user information related to the user, and device information related to the client device; 
downgrade or upgrade, for at least one of the content boards in the queue that has been displayed by the client device, the ranking of the at least one of the content boards based at least in part on the display of the at least one of the content boards, 
wherein the ranking is downgraded when the user has viewed the at least one of the content boards on a third-party content site or in an application on the client device related to the at least one of the content boards, and wherein the ranking is upgraded when the user has subscribed to a channel of the at least one of the content boards on a third-party content site or in an application on the client device related to the at least one of the content boards.
17. (Currently Amended) A system, comprising: 
one or more processors; and 
a memory coupled to the processors comprising instructions executable by the processors, the processors being operable when executing the instructions to: 

downgrade or upgrade, for at least one of the content boards in the queue that has been displayed by the client device, the ranking of the at least one of the content boards based at least in part on the display of the at least one of the content boards, 
wherein the ranking is downgraded when the user has viewed the at least one of the content boards on a third-party content site or in an application on the client device related to the at least one of the content boards, and 
wherein the ranking is upgraded when the user has subscribed to a channel of the at least one of the content boards on a third-party content site or in an application on the client device related to the at least one of the content boards.

Allowable Subject Matter

Claims 1-20 are allowed.




The following is a statement of reasons for the indication of allowable subject matter:  

Claims 2-10, 12-16, and 18-20:
	These claims incorporate the allowable subject matter of Claims 1, 11, and 17, and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177.